EXHIBIT 21.1 BOARDWALK PIPELINE PARTNERS, LP Subsidiaries of the Registrant December 31, 2011 Name of Subsidiary Organized Under Laws of Business Names Boardwalk Operating GP, LLC Delaware Boardwalk Pipelines, LP Delaware Texas Gas Transmission, LLC Delaware Texas Gas Gulf South Pipeline Company, LP Delaware Gulf South GS Pipeline Company, LLC Delaware Gulf Crossing Pipeline Company LLC Delaware Gulf Crossing Boardwalk Midstream, LP Delaware Boardwalk Field Services, LLC Delaware Field Services
